Citation Nr: 1646435	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health Care System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Memorial Hospital Jacksonville from January 26, 2012 through January 28, 2012.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1970 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs North Florida/South Georgia Veterans Health Care System, which denied the claim for reimbursement based on a finding that VA facility was feasibly available.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for private medical expenses incurred for treatment of a non-service connected disability provided from January 26, 2012 through January 28, 2012, under pertinent provisions of The Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2014).  He contends that on January 26, 2012, he sought emergency treatment for abdominal pains that had persisted for days.  VA records show that on January 25, 2012, the Veteran communicated via telephone with a VA clinician regarding abdominal pains.  The registered nurse (RN) encouraged the Veteran to go to the emergency room that evening.  The Veteran refused and went to the emergency room the next morning, where he was admitted to the hospital until January 28, 2012, with abdominal pains generalized abdominal pain, associated with nausea, fever and diarrhea, which he had been experiencing for 4 to 6 days.  Treatment reports from Memorial Hospital Jacksonville indicate that the Veteran had viral versus bacterial gastroenteritis.

The reason cited for denying the claim was that a VA facility was feasibly available.  See 38 C.F.R. § 17.1002 (f). There was no finding in regard to whether the situation was an emergency or whether the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the emergency treatment, etc.

38 U.S.C.A. § 1725, the statute authorizing reimbursement of unauthorized medical expenses in situations such as this case (where only part may have been paid by the Medicare program) was amended effective February 1, 2010.  Pub.L. No. 111-137, § 1(a),(b), 123 Stat. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would extinguish only part of a Veteran's liability. Pub.L. No. 111-1376, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725 (c)(4)); see also 38 C.F.R. § 17.1005.  Thus payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.  See also Staab v. McDonald, CAVC, No. 14-0957 (April 8, 2016) (holding that Congress intended VA to reimburse a Veteran for that portion of expenses not covered by a health-plan contract).

Unfortunately, the current record does not contain sufficient information to permit a full and fair consideration of the Veteran's claims, therefore, remand is required.  A detailed basis for finding VA care feasible was not provided.

The Veteran's claim for reimbursement has not been associated with the medical reimbursement claims folder. 

Additionally, the medical bills that were incurred by the Veteran in connection with his January 26, 2012 through January 28, 2012 treatment at Memorial Hospital Jacksonville are not included.  Furthermore, it appears that the Veteran has Medicare.  It is not clear how much, if any, of the bill was paid by Medicare.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record, copies of the Veteran's original claims for reimbursement his January 26, 2012 through January 28, 2012 treatment at Memorial Hospital Jacksonville.

2.  Contact the Veteran and request that he submit copies of any medical bills that were incurred in connection with his January 26, 2012 through January 28, 2012 treatment at Memorial Hospital Jacksonville.

Provide the Veteran with a medical release form and request that he complete it to allow VA to contact Medicare and Memorial Hospital Jacksonville to obtain necessary documents on his behalf.  If a valid medical release form is received, contact Medicare and Memorial Hospital Jacksonville and request copies of all hospital billing/payment documents pertaining to the Veteran's private treatment rendered at Memorial Hospital Jacksonville January 26, 2012 through January 28, 2012. All steps to obtain the necessary information must be associated with the record.

3.  Review the medical reimbursement claims files to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC).  This SSOC should detail each element not met under 38 C.F.R. § 17.1002.  If it is determined that 38 C.F.R. § 17.1002(c) is not met, then the basis for finding that a VA facility was feasibly available should be detailed with discussion of distance, etc.  Provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




